Case 1:15-cr-00252-PKC-RML Document 1274 Filed 07/29/19 Page 1 of 1 PageID #: 20251

Weddle Law
Justin S. Weddle
212-997-5518 (o)
347-421-2062 (m)
jweddle@weddlelaw.com




    July 29, 2019

    By ECF

    Honorable Pamela K. Chen
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

    Re:      United States v. Hawit, 15 Cr. 252 - Request to Adjourn Sentencing

    Dear Judge Chen:

        I write respectfully to request that the sentencing in the above-referenced matter,
    which is currently scheduled for August 1, 2019, be adjourned to a date convenient to
    the Court in December 2019. I have consulted with AUSA Keith Edelman, and this
    is a joint application of the parties. The Court has granted five prior requests
    for adjournments. Thank you for your consideration

                                                                  Very truly yours,

                                                                  WEDDLE LAW PLLC



                                                                  Justin S. Weddle




Weddle Law   PLLC   | weddlelaw.com | 250 West 55th Street, 30th Floor, New York, NY 10019 | 212-574-6353
